Title: To Benjamin Franklin from Dumas, 24 November 1778
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 24 Nov. 1778
Voici encore une affaire que je ne puis confier qu’à vous seul. La lecture des copies ci-jointes vous mettra au fait de tout. L’affaire m’a paru si délicate, que je n’ai rien voulu faire sans l’avis de G—— F——, qui l’ayant aussi trouvé telle, a cependant approuvé que j’en donnasse un Extrait à notre ami, tant pour voir ce qu’il en diroit, que pour savoir s’il ne seroit pas déjà prévenu de cela par une suite des liaisons précédentes entre Mr. W. Lee & Mr. de Neufville, auquel cas ma prudence eût pu paroître un défaut de bonne volonté. J’ajouterai ici, que notre ami m’a demandé, si je croyois que vous aviez connoissance de la proposition. J’ai répondu que non; & sur la curiosité, toute naturelle, qu’il m’a témoignée de savoir de votre part-même ce qui en est, je lui ai promis que je vous écrirois là-dessus; ce que G—— F—— approuve aussi. Il est donc nécessaire, Monsieur, que vous preniez la peine de m’écrire une Lettre particuliere à ce sujet, afin que nous sachions ce que vous en pensez. Je le répete, l’ouverture seroit prématurée. Je ne suis pas faché pourtant que la glace soit rompue auprès de notre ami. J’ai lu sur sa physionomie, & compris par ses discours, que l’affaire sera faisable en son temps, savoir, quand on ne verra plus ici de revers à craindre pour l’Am——; et qu’alors elle aura le plus de poids si elle vient de votre part. Il ne faut donc point la perdre de vue, pour cela seul qu’elle ne peut avoir lieu d’abord. Elle viendra toujours à propos pour rétablir les finances de l’Amérique. En attendant, il faut aller par gradation avec nos tourbes d’ici; elles ne s’embrasent pas si vite que Mr. L. le pense, peut-être d’après le correspondant de Mr. son frere. Mais ce Correspondant est un esprit ardent, qu’il est bon d’écouter, mais qu’il ne faut suivre qu’avec précaution. C’est lui qui est toujours à la tête des Députations Marchandes comme Orateur, fonction qu’il remplit avec beaucoup d’éloquence & de hardiesse.
Je comprends qu’un Million St. prêté accommoderoit beaucoup les affaires de nos Etats; & plût-à-Dieu que je pusse le procurer: mais de croire qu’après tant de difficultés surmontées, & quand nous touchons au dénouement, le sort de la cause dépende si fort de ce prêt, je ne saurois. J’aime mieux penser, que Mr. Lee a cru cette raison nécessaire pour m’exciter à faire mon devoir.
Je suis avec le plus respectueux attachement, Monsieur Votre très humble & très obéissant serviteur
Dumas
Passy à S.E. Mr. B. Franklin M. P. des Etats Unis
 
Addressed: à Son Excellence / Monsieur B. Franklin Esqr. / Min. Pl. des E. U. de l’Am. / à Passy./.
Notation: Dumas, to BF. Nov 24. 1778
